DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim(s) 1-20 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner before the effective priority date of the instant application, see applicant’s remarks pages 8-9. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘A display device comprising: … wherein the touch driver is configured to generate a sensing signal with noise removed by compensating a sensing signal received from the first electrode based on noise signals received from the second electrode’ in combination with the remaining claimed limitations. As such independent apparatus claim 1 is deemed in condition for allowance. Due to claim dependency, dependent claim(s) 2 and 16-20 is/are deemed in condition for allowance. Regarding independent claim 3, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘A display device comprising:  … wherein the touch driver is to generate a sensing signal with noise removed by compensating a sensing signal received from the first electrode based on noise signals received from the second electrode. wherein the active region comprises a first region comprising at least one pair of a first electrode and a second electrode, and a second region comprising at least two pairs of first electrodes and second electrodes, wherein the noise signals comprise a first noise signal detected from the first region and a second noise signal detected from the second region, and wherein the touch driver comprises: a plurality of sensing channels each comprising first and second input terminals, wherein the first input terminals of the sensing channels are connected to different ones of the first electrodes; an amplifying circuit connected between the second input terminals of the sensing channels and the second electrodes; and an input control unit connected between the amplifying circuit and the second electrodes, the input control unit comprising a first resistor connected to the -3- C:\NRPortbl\FIRM\RMS\113276224_1.docxAppin No. 16/889,079 Amdt date March 5, 2021 Reply to Office action of December 9, 2020second electrode of the first region, and a second resistor commonly connected to the second electrodes of the second region’ in combination with the remaining claimed limitations. As such independent apparatus claim 3 is deemed in condition for .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TONY O DAVIS/Primary Examiner, Art Unit 2693